IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 F. ROBERT STRAHM,                                  No. 79254-7-1

                               Appellant,           DIVISION ONE

                V.                                  UNPUBLISHED OPINION

SNOHOMISH COUNTY,

                                Respondent.         FILED: May 6, 2019


       CHUN, J. — In April 2016, F. Robert Strahm filed the three public record

requests at issue on appeal with Snohomish County (County).1 For one of these

requests (K008293), the County directed Strahm to its website and the County

Auditor's Office to obtain responsive records and closed the request. The

County stated it would respond to Strahm's two other requests (K008190 and

K008333) in installments and began doing so.

       Dissatisfied with the records the County produced and their format,

Strahm filed a complaint alleging violations of the Public Records Act(PRA). The

County moved for summary judgment. The County claimed it had complied with

the PRA as to the closed request. With regard to the other two requests, the

County argued Strahm had prematurely filed his lawsuit because it had not

finished responding to them. The trial court granted the County's motion and



      1 We refer to the requests using the tracking numbers the County assigned to them—
K008190, K008293, and K008333.
No. 79254-7-1/2


dismissed Strahm's case. Strahm appeals and seeks statutory penalties totaling

over $500,000. We affirm.
                                             1.
                                        BACKGROUND
    A. Request K008190

        On April 21, 2016, Strahm submitted a public records request seeking, in

part, records of "Land Capital Assets increases and decreases" and "Equipment

Capital Assets increases and decreases" for 2012, 2013, and 2014.2 The County

responded the following day, informing Strahm that it had assigned tracking

number K008190-042216 to the request and that it expected to make "public

records responsive to [the] request. . . available on or before May 27, 2016."

Due to the large scope of Strahm's request, the County told him it would submit

responsive records in installments. In correspondence, Strahm requested the

County submit files to him in Database File (DBF)format.



        2 Strahm's full
                      request provided as follows:
         I request the following public record(s), including, without limitation, electronic
         records, invoices, billings, bids, payments, accounting:
            1. All records of the Capital Projects Fund revenues and expenditures and
               fund transfers from 1/1/2013 to the present date.
            2. All records of the Conservation Futures Tax Fund revenues and
               expenditures and fund transfers from 1/1/2013 to the present date.
            3. All records of the Data Processing Capital Fund revenues and
                expenditures and fund transfers from 1/1/2013 to the present date.
            4. All records of Land Capital Assets increases and decreases for the years
               2012, 2013 and 2014 as depicted in the county's notes to the financial
               statements.
            5. All records of Equipment Capital Assets increases and decreases for the
                years 2012, 2013 and 2014 as depicted in the county's notes to the
               financial statements.
            6. All records of sales of bonds by the county from 1/1/2014 to the present
                date.
He claims the County violated the PRA with respect to only Items 4 and 5.


                                                 2
No. 79254-7-1/3


        The County submitted the first installment on May 27, 2016 and had

provided 15 installments, including 1,420 electronic files, as of March 1, 2018.3

The County expected to complete its response by the end of 2018.

    B. Request K008293

        On April 26, 2016, Strahm requested documents related to the County's

approved budget and property inventory for the years 2013, 2014, and 2015.

Strahm again requested delivery of the files in DBF format.

        The County responded on May 2, 2016 and assigned the request the

tracking number K008293-042616. The County told Strahm via e-mail that it

posts the council approved budget online and provided him with the web

address. The e-mail additionally provided, "Electronic records responsive to this

request will be submitted in native format4 unless the records contain redacted

material." The County expected to provide the first installment of responsive

records by June 3, 2016.

        On June 3, 2016, the County told Strahm via e-mail that it had determined

its website contained all the records relating to the budget inquiry and that the

County Auditor's Office maintained the records responsive to the property

inventory request. This e-mail again provided the web address where Strahm

could access the budget files in PDF format. The County's e-mail also informed


        3  March 1,2018 is the date of the declaration supporting the County's motion for
summary    judgment.    The declaration contains the information regarding what records the County
provided to Strahm in response to requests K008190 and K008333.
         4 "Native file format refers to the default file format that an application uses to create or
save files." Native File Format, TECHOPEDIA, https://www.techopedia.comidefinition/5453/native-
file-format thttps://perma.cc/GD4S-7BZI-1].



                                                  3
No. 79254-7-1/4


Strahm that to obtain the documents located at the County Auditor's Office, he

would need to contact the Auditor and pay a fee. The County provided Strahm

with the address for the Auditor's Office and the recording numbers for the

documents he sought. Because the County directed Strahm to the records

formatted as PDFs or paper documents, it did not provide them in native format.

       On June 3, 2016, the County closed the request.

   C. Request K008333

       On April 28, 2016, Strahm made a public records request seeking, among

other documents,"records of county property inventory acquisitions and

dispositions, for the years 2012, 2013, 2014, 2015" in PDF format.5

       The County responded on May 4, 2016 and assigned the tracking number

K008333-042816 to the request. It told Strahm that it would make records

available in installments and that it expected to produce the first installment by

June 10, 2016.



       5 Strahm's full   request stated:
          I request the following public record(s):
              1. All electronic budget records including without limitation, actual
                 expenditures, for the years 2015 to the present date. Please provide the
                 records in DBF format.
              1. [sic] All records of county property inventory acquisitions and dispositions,
                 for the years 2012, 2013, 2014, 2015. Please provide the records in PDF
                 format.
              2. All email in PST(NOT MSG)format sent or received by county employees
                 or elected officials regarding the new courthouse project between January
                 1, 2012 and the present date.
              3. All email in PST(NOT MSG)format sent or received by county employees
                 or elected officials regarding Conservation Futures projects, including
                 without limitation purchases, sales, construction, between January 1, 2012
                 and the present date.
He challenges the County's response only as it relates to the second item in the list(which he
labelled as a second "1." in his request).


                                                4
No. 79254-7-1/5


       The County provided the first installment of responsive records on May 27,

2016. It continued to provide records to Strahm, including 18 installments

totaling 9,364 electronic files and over 12 gigabytes of data as of March 1, 2018.

The County anticipates it will complete the request by the end of 2019.

   D. Trial Court Proceedings

       On May 15, 2017, Strahm filed a complaint against the County for

violations of the PRA. The lawsuit sounded in four causes of action:(1)failure to

produce records;(2)failure to promptly respond;(3)failure to provide a privilege

log; and (4)failure to provide fullest assistance.6 Strahm additionally sought "an

award of a statutory penalty for each day and for each page of public records that

are found to have been withheld in violation of the PRA, at the maximum of the

penalty range set forth in RCW 42.56.550(4)."

       The County moved for summary judgment on March 2, 2018. The County

argued that it had complied with the PRA with regard to request K008293 and

that Strahm had filed the claims concerning requests K008190 and K008333

prematurely because it had not yet closed those requests. On May 1, 2018, the

court granted the County's motion.

       Strahm appeals.

                                          ANALYSIS

        Appellate courts review de novo a trial court's grant of summary judgment.

Scrivener v. Clark Coll., 181 Wn.2d 439, 444, 334 P.3d 541 (2014). Trial courts

        6 Thefirst and fourth causes of action pertained to all three of Strahm's requests. The
second cause of action addressed requests K008190 and K008333 and the third concerned
request K008293.


                                                5
No. 79254-7-1/6


review de novo challenges to an agency action under the PRA.

RCW 42.56.550(3). Such a court should grant summary judgment where no

genuine issues of material fact exist, entitling the moving party to judgment as a

matter of law. Scrivener, 181 Wn.2d at 444. When determining whether a

genuine issue of material fact exists, we consider all the facts in the light most

favorable to the nonmoving party. Scrivener, 181 Wn.2d at 444.

    A. Request K008293

        1. Format

        Strahm argues the County violated the PRA with respect to request

K008293 because it did not produce the files in native or DBF format.7 The

County contends it complied with the PRA. We agree with the County and affirm

the trial court's grant of summary judgment for the County as to this request.

        RCW 42.56.520(1) requires an agency to respond to a request for public

records within five business days of receiving the request. The response must

either provide the record; provide an internet address and link to the specific

record; acknowledge receipt of the request and provide an estimate of when it

will produce responsive records; acknowledge receipt of the request and ask for

clarification; or deny the request. RCW 42.56.520(1)(a)-(e). Should an agency



         7 Strahm additionally argues the County's response to request K008293 violated the PRA
because it did not provide an exemption log and did not conduct an adequate search. First, the
County did not need to provide an exemption log because it did not redact or refuse to provide
any record. See RCW 42.56.210("Agency responses refusing, in whole or in part, inspection of
any public record shall include a statement of the specific exemption authorizing the withholding
of the record (or part) and a brief explanation of how the exemption applies to the record
withheld."). Second, Strahm did not argue below that the County failed to conduct an adequate
search and thus improperly raises the argument on appeal. Accordingly, we decline to address
this issue. See RAP 2.5(a).


                                               6
No. 79254-7-1/7


deny a request, it must provide a written statement with the specific reasons for

the denial. RCW 42.56.520(4).

       Under the PRA, lain agency should provide reasonably locatable

electronic public records in either their original generally commercially available

format(such as an Acrobat PDF® file) or, if the records are not in a generally

commercially available format, the agency should provide them in a reasonably

translatable electronic format if possible." WAC 44-14-05001. "While not

required, an agency may translate a record into an alternative electronic format

at the request of the requestor if it is reasonable and feasible to do so." WAC 44-

14-05001. However, "[n]othing in the PRA obligates an agency to disclose

records electronically." Benton County v. Zink, 191 Wn. App. 269, 281, 361 P.3d

801 (2015).

       Here, Request K008293 sought records of the council-approved budget

and county property inventory. The County responded to Strahm's request in

four business days. The response acknowledged receipt of Strahm's request,

gave an estimate for when the County would produce responsive documents,

and provided an internet address for where it believed Strahm could access

many of the records he sought. In a subsequent communication sent on June 3,

2016, the County informed Strahm that it had determined he could find all of the

responsive records either online or at the County Auditor's Office.

       As to the council-approved budgets, the County posts the records online

in PDF format—a commercially available format. See WAC 44-14-05001;




                                          7
No. 79254-7-1/8


Budget Division, SNOHOMISH COUNTY, WASH.(last visited April 24, 2019),

https://snohomishcountvwa.gov/367/Budoet-Division. The PRA does not require

the County to translate a record into an alternative electronic format. See WAC

44-14-05001. That the County did not provide the records in native or DBF

format did not constitute a violation of the PRA.

       Likewise, directing Strahm to paper records of the county Property

inventory at the County Auditor's Office did not violate the PRA. As required by

statute, the County filed an inventory of all its capital assets with the County

Auditor's Office. See RCW 36.32.210. The County stated, "These records are

accessible to the public upon request subject to payment of applicable fees." It

further gave Strahm the address for the Auditor's Office and the recording

numbers for the documents he sought. That Strahm could access paper copies

of these records, as opposed to electronic files, also does not violate the PRA.

See Zink 191 Wn. App. at 281; WAC 44-14-05002 ("While not required,

providing a PDF copy of the record is analogous to making a paper copy.").

       2. "Fullest assistance"

       Strahm additionally argues the County violated the PRA's requirement to

provide "fullest assistance" because it did not provide "electronic budget and

inventory database records." His request, however, merely sought leilectronic

records of the council approved budget" and "[e]lectronic records of the county

property inventory." The County had previously posted the council-approved

budget online and provided Strahm with the internet address. The County further




                                          8
No. 79254-7-1/9


directed Strahm to where he could obtain the inventory records. Thus, the

County responded to Strahm's request as he phrased it and directed him to the

documents in generally commercially available formats—as PDFs or paper

copies. See Levy v. Snohomish County, 167 Wn. App. 94,98, 272 P.3d 874

(2012)("At a minimum, a person seeking documents under the PRA must

identify or describe the documents with sufficient clarity to allow the agency to

locate them. The PRA does not require public agencies to be mind readers.")

(internal quotations and citations omitted).

       Thus, even when viewing the facts in the light most favorable to Strahm,

we determine the County's response to Request K008293 did not violate the

PRA.

   B. Requests K008190 and K008333

       Strahm next argues the County violated the PRA with regard to Requests

K008190 and K008333. The County asserts Strahm makes these arguments

prematurely because it had not yet closed these requests at the time he filed the

lawsuit. We agree.

       "Under the PRA, a requester may only initiate a lawsuit to compel

compliance with the PRA after the agency has engaged in some final action

denying access to a record." Hobbs v. Wash. State Auditor's Office, 183 Wn.

App. 925, 935-36, 335 P.3d 1004 (2014). "[A] denial of public records occurs

when it reasonably appears that an agency will not or will no longer provide

responsive records." Hobbs, 183 Wn. App. at 936.
No. 79254-7-1/10


       Strahm argues he timely filed his complaint because it reasonably

appeared the County would no longer provide responsive records to requests

K008190 and K008333.

       1. Request K008190

      As to Request K008190, Strahm claims he properly filed his claims

because, after the County submitted the ninth installment, it would provide

responsive records only in paper, rather than DBF,format. Before Strahm filed

his lawsuit in May 2017, he had several communications with the County. In an

e-mail dated March 29, 2017, the County provided Strahm with     responsive
records and stated:
      Snohomish County would like to know if these [records] satisfy your
      request. If not, in order to provide you the records you are seeking
      in the most cost and time efficient manner, we would like to know if
      you can identify particular items, projects, or timeframe, based on the
      [records] provided to you.

The County additionally informed Strahm he could expect the next installment on

or before May 3, 2017.

      In the e-mail sent on May 3, 2017, The County stated:
      As you are aware, many of our financial documents are kept in paper
      format and do not exist digitally. We would need to scan these
      documents in order to provide them digitally. It is my understanding
      you are not seeking records that would need to be converted. If this
      is incorrect please let me know.

Strahm replied that he wanted the paper records in PDF format and the

electronic records in native format. The County responded as follows:
      The records "necessary to isolate and prove the validity of every
      transaction" (RCW 43.09.200) do not exist in digital format.
      Snohomish County does not have an accounting system that




                                        10
No. 79254-7-1/11

       supports digital supporting documents, therefore our records are still
       maintained in paper.
       In order to provide the records requested in PDF format we will need
       to scan these documents. If you would like to have items scanned
       we will provide you with estimates and require a 10% deposit.
       If you would like to review records in person, please let me know so
       we can make arrangements.

Strahm responded that he sought electronic database records. He additionally

asked the County to make all responsive paper records available for inspection

and copying, which it did on June 29, 2017.

       The County sent the last e-mail 11 days before Strahm filed suit. Each of

the County's communications evidenced its efforts to provide Strahm with
                                                               1
responsive documents. The County repeatedly asked Strahm if he found the

records responsive, asked him to clarify his requests, and stated, its willingness to

continue working to provide responsive documents. As such, we determine that,

viewing the facts in the light most favorable to Strahm, at the time he filed his

lawsuit, it did not reasonably appear that the County would cease to provide

responsive records to request K008190.

      2. Request K008333

      Turning to Request K008333, Strahm claims it appeared the County would

stop providing responsive records after it gave him the ninth installment on

April 3, 2017. In the e-mail providing the ninth installment, the County stated:
      Finance Budget Operations has provided the 2015 CAFR Worktable.
      This worktable is provided to the State Auditor annually as a tool to
      allow them to determine what makes up each of the balances on the
      financial statements. It includes all of the transactions for all of the
      funds. We have also included an installment of scanned paper
      records from Information Technology (DolT) at no cost.; This is to
      show you a sample of the underlying cost documents. We are still


                                         11
 No. 79254-7-1/12

        unclear of what you are seeking in regards to this item of your
        request. I am hoping the worktable will provide much of the
        information you are seeking. If it does not, please let me know and I
        will continue to provide samples of the types of documents we can
        produce.

        The County e-mailed Strahm again on April 5, 2017, two days later. The

e-mail conveyed to Strahm that the County was "continuing to gather and review

responsive records" and "anticipate[d] having a next installment available on or

before May 5, 2017." Strahm responded the next day that his request "seem[ed]

clear enough." The County provided the next installment on May 2, 2017.

        Again, the County's communications with Strahm demonstrated a

willingness to work with him to understand his request and provide responsive

records. The County produced the tenth installment of responsive records 13

days before Strahm filed his lawsuit. Though Strahm claims the tenth installment

did not contain responsive records, the County had informed him it would

continue to work toward meeting his request and could provide samples of the

types of documents it could make available. Based on these communications,

and the County's continual effort to deliver installments of responsive records to

Strahm, we determine that when viewing the facts in the light most favorable to

Strahm, it did not reasonably appear that the County would no IC,nger provide

responsive records to request K008333 at the time he filed suit. ;

        In light of our conclusions as to Requests K008190 and K008333, we

decline to address the merits8 of Strahm's claims regarding these requests.


        8 With regard to Request K008190, Strahm claims the County failed io provide "fullest
assistance" by not disclosing the native format of requested nonexempt electronic database
records or translating the records into a commercially available format, did not conduct an
adequate search for nonexempt electronic records, did not provide "fullest assistance" by falsely


                                               12
No. 79254-7-1/13


    C. Costs and Penalties as the Prevailing Party

        Strahm seeks costs and penalties as the prevailing party on appeal.

Because he does not prevail in this matter, we deny his request.! See RCW

42.56.550(4)(entitling prevailing party to attorney fees and costs).

        Affirmed.




WE CONCUR:



VAY4A.A.u.A.
           ,            .




claiming it could only produce certain documents in paper form, and destroyed nonexempt
financial administration records subject to his PRA request. He requests $1.50 per day—for 446
days—per page in statutory penalties for 800 pages of electronic records (totaling $535,200) he
claims the County wrongfully withheld. In relation to Request K008333, he argues the County did
not conduct an adequate search for nonexempt electronic records, did not provide "fullest
assistance" by falsely claiming it could only produce certain documents in paper form, and
destroyed nonexempt financial administration records subject to his request.


                                              13